1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    MARY ELENA MERCADO,                       Case No. 8:18-cv-00764-MWF-MAA
12                       Plaintiff,             ORDER ACCEPTING FINDINGS
13                                              AND RECOMMENDATIONS OF
            v.
14                                              UNITED STATES MAGISTRATE
      NANCY A. BERRYHILL, Acting                JUDGE
15    Commissioner of Social Security,
16
                         Defendant.
17
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the Joint
20   Submission, and all other records on file, as well as the Report and
21   Recommendation of the United States Magistrate Judge. The time for filing
22   objections has expired and no objections have been made. The Court accepts the
23   findings and recommendations of the United States Magistrate Judge.
24   ///
25   ///
26   ///
27   ///
28   ///
1          IT IS THEREFORE ORDERED that Judgment be entered reversing the final
2    decision of the Acting Commissioner and remanding this matter for further
3    administrative proceedings.
4
5    DATED: July 30, 2019
6                                         ____________________________________
                                          MICHAEL W. FITZGERALD
7                                         UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
